ORDER
PER CURIAM.
Willie Carter (hereinafter, “Father”) and Wardell Carter (hereinafter, “Son”) appeal from the trial court’s judgment granting M&M Agency, Inc.’s (hereinafter, “M&M”) motion for summary judgment. The trial court granted M&M’s motion with respect to Father’s claim for conversion of his repossessed Corvette, and Son voluntarily dismissed his claim for alleged damages to his property as a result of the repossession. Father argues the trial court erred in granting summary judgment in M&M’s *353favor because his claim was not barred by res judicata.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find there was no genuine issue of material fact with respect to Father’s claim for conversion because it was barred by res judicata. Lomax v. Sewell, 50 S.W.3d 804, 809 (Mo.App. W.D.2001). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).